DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Claims 10-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Notes on Claim Interpretation
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/09/2019 and 11/19/2020 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to “a computer readable storage medium”. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage they would be understood by one of ordinary skill in the art (MPEP §2111) , the claim as a whole covers both transitory and not transitory media. A transitory medium does not fall into any of the 4 categories of invention (Process, Machine, Manufacture, or composition of matter). The applicants are respectfully suggested to amend the claims to read as "A non-transitory computer readable storage medium …" to overcome the 35 USC § 101 rejection.


Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 15-17, 20 are rejected under 35 U.S.C. 102 either “(a)(1)” or “(a)(2)” or both as being anticipated by LIU et al. (US 20190182018 A1; hereinafter as “LIU”, provided in IDS).

LIU discloses “FULL-DUPLEX COMMUNICATION METHOD IN WLAN SYSTEM AND APPARATUS).

With respect to independent claims: 
Regarding claim 1, LIU teaches a method (FIG. 1 is a flowchart of a full-duplex communication method in a WLAN system according to an embodiment of the present invention: [0136], [0002]), comprising: 

    PNG
    media_image1.png
    465
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    510
    media_image2.png
    Greyscale



allocating a plurality of Resource Units (RU) to a plurality of connected Stations (STAs) (see fig. 1 element 102: AP and STA communication with each other for full-duplex transmission between them: [0161]-[0164]) based on communications capabilities and traffic requests corresponding to the plurality of connected STAs (Fig. 2C or Fig. 2D where AP communicates with STA1, STA2, STA3 and so on…. Aforesaid “AP can schedule multiple STAs to perform multi-user transmission in a proper manner such as full duplex: [0157] ; AP allocating resource for multiple STAs: [0174]; the AP sends the scheduling information to the STA participating in full-duplex transmission: [0177]; also AP allocate resource for multiple STAs in ` “a STA participating in uplink sending in full-duplex transmission is referred to as an "uplink STA" for short, a STA participating in downlink receiving in full-duplex transmission is referred to as a "downlink STA" for short, and when a STA supporting full-duplex transmission may be both an uplink STA and a downlink STA, the STA is referred to as a full-duplex STA”: [0155]; “the AP has information about a volume of to-be-received downlink data of STAs in a downlink direction”[0157];  AP  sends information to stations which includes “a rate field”: [0037]; [0098]), 
wherein a first RU of the plurality of RUs is allocated to a first STA of the plurality of connected STAs as a bidirectional (BD) RU for full-duplex communications with the first STA (a STA supporting full-duplex transmission may be both an uplink STA and a downlink STA, the STA is referred to as a full-duplex STA: [0155]; Full Duplex STA” STA3”: [0155], Fig. 2c and Fig. 2d: [0163]-[0164]);
 transmitting a generalized-trigger to the plurality of connected STAs to assign the plurality of RUs (Fig. 1 element 103: [0165], AP sends “scheduling information may be carried in a trigger frame”: [0174], “sending, by the AP, a trigger frame, where the trigger frame includes the scheduling information”: [abstract]; “the AP sends the scheduling information to the STA participating in full-duplex transmission. The scheduling information may be sent by using a trigger frame” [0176]; also see Fig. 5: element 601); 
 transmitting downlink (DL) communications on DL RUs of the plurality RUs and the BD RU (Fig. 2c Fig. 2d Fig. 1 element 104: Aforesaid AP, the first station …complete full-duplex transmission according to the scheduling information”: [0166]; Aforesaid “AP simultaneously sends downlink signals to the multiple STAs”: “a STA participating in downlink receiving in full-duplex transmission is referred to as a "downlink STA" for short “ [0155], [0166], [0186]-[0187]); and receiving uplink (UL) communications on UL RUs of the plurality of RUs and the BD RU (Fig. 2c Fig. 2d Fig. 1 element 104: Aforesaid AP, the first station …complete full-duplex transmission according to the scheduling information”: [0166]; Aforesaid AP receives communication with Uplink STA: : [0155]; “a STA participating in uplink sending in full-duplex transmission is referred to as an "uplink STA" for short”: [0155]; [0166], see fig. 5: element 603: [0186]-[0187]). 

With respect to dependent claims: 
Regarding claim 2, LIU teaches The method of claim 1, wherein the UL RUs of the plurality of RUs are delayed by a predefined amount of time relative to the DL RUs of the plurality of RUs (see fig. 8: where SIFS between Uplink frame and Downlink frame: receive or send data after a delay of the RXTIME time: {0179]).  
Regarding claim 3, LIU teaches The method of claim 1, further comprising: performing self-interference cancellation on a first UL communication received via the BD RU based on a first DL message transmitted to the first STA on the BD RU (the STA can perform channel self-interference estimation without being interfered by a downlink signal sent by the AP: [0189], [0048], [0207-0208]).  

Regarding claim 6, LIU teaches The method of claim 1, wherein allocating the plurality of RUs to the connected STAs based on the communications capabilities and traffic requests further comprises: allocating a second RU of the plurality of RUs to a second STA of the plurality of connected STAs for a half-duplex communication with the second STA (Fig. 2C and Fig. 2D, STA2 and STA3… the AP supports full-duplex communication, but a STA still uses a half-duplex manner: [0164] resource allocation for STA: [0174]).  
Regarding claim 7, LIU teaches The method of claim 1, wherein allocating the plurality of RUs to the connected STAs based on the communications capabilities and traffic requests further comprises: allocating a second RU and a third RU of the plurality of RUs to a second STA of the plurality of connected STAs, wherein the second RU and third RU are in different frequency bands, for a dual-half-duplex communication with the second STA (See Fig. 2C and Fig. 2D where AP is connected with multiples STAs: some of them full duplex, some of the half duplex. Resource allocation are done by AP to multiple STAs based on capability: [0174], [064); the AP has information about a volume of to-be-received downlink data of STAs in a downlink direction” [0157]; AP sends information to stations which includes “a rate field”: [0037]; [0098])).  
Regarding claim 8, LIU teaches The method of claim 1, further comprising: between transmitting the generalized-trigger and transmitting the DL communications, receiving a Clear to Transmit Signal from the plurality of connected STAs (AP obtains the use permission of the channel in an RTS/CTS (Request To Send/Clear To Send) process or a CTS-to-self process. : [0160]).  
Regarding claim 9, LIU teaches the method of claim 1, further comprising: receiving acknowledgement messages from connected STAs of the plurality of STAs to which DL communications were transmitted (Fig. 8: ACK frame sent to aforesaid AP: [0196]-[0198]).  
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 20190182018 A1; hereinafter as “LIU”) in view of GORDAYCHIK et al. (US 20190363843 A1; hereinafter as “GORDAYCHIK”.
 
Regarding claim 5, LIU teaches claim 1 as above. LIU  does not explicitly discloses: The method of claim 1, wherein allocating the plurality of RUs to the connected STAs based on the communications capabilities and traffic requests further comprises: identifying traffic with Quality of Service (QoS) priority for the first STA of the connected STAs that is full-duplex capable; in response to determining that the first STA has QoS priority traffic of a first one of uplink traffic and downlink traffic, creating a virtual device to schedule for RU assignment for a second one of the uplink traffic and the downlink traffic; and in response to assigning a first RU to the virtual device, reassigning the first RU to the first STA as the BD RU.  

GORDAYCHIK, in the same field of endeavor, discloses: The method of claim 1, wherein allocating the plurality of RUs to the connected STAs based on the communications capabilities and traffic requests further comprises:

    PNG
    media_image3.png
    574
    793
    media_image3.png
    Greyscale

(Fig. 1 where AP receives UE’s capability information from UE: AP and UE communicate in full duplex: [0183] and AP receives UE’s capability information from UE:  Fig1 ); in response to determining that the first STA has QoS priority traffic of a first one of uplink traffic and downlink traffic, creating a virtual device to schedule for RU assignment for a second one of the uplink traffic and the downlink traffic; and in response to assigning a first RU to the virtual device, reassigning the first RU to the first STA as the BD RU (UE report capability information AP: [0021; [0068]; [0187]).  

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of GORDAYCHIK to the system of LIU in order to determine enhanced capability of UE in next generation network (GORDAYCHIK, [0002]).   

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 5.


Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US 20190182018 A1; hereinafter as “LIU”) in view of MA et al. (US 20180139773 A1; hereinafter as “MA”).
 
Regarding claim 4, LIU teaches claim 1 as above. LIU does not explicitly discloses: the method of claim 1, wherein allocating the plurality of RUs further comprises: identifying an interference path between the first STA and a second STA of the connected STAs via a sounding feedback from the first STA identifying the second STA; and allocating the plurality of RUs to the connected STAs such that the BD RU allocated to the first STA and a second BD RU allocated to the second STA are in non-neighboring frequency bands.

MA ,  in the same field of endeavor, discloses: the method of claim 1, wherein allocating the plurality of RUs further comprises: identifying an interference path between the first STA and a second STA of the connected STAs via a sounding feedback from the first STA identifying the second STA; and allocating the plurality of RUs to the connected STAs such that the BD RU allocated to the first STA and a second BD RU allocated to the second STA are in non-neighboring frequency bands (some examples, TTI boundary and timing alignment of different numerology schemes used in neighboring TDD sub-bands can be applied, to mitigate against downlink-uplink cross interference between the sub-bands for example. In this regard, FIG. 4 provides an example where TTI boundary and timing alignment is achieved by re-ordering or re-arranging OFDM symbols in TTI(s). The example in FIG. 4 relates to a DL channel with different sub-bands split into symbols with different numerologies. In FIG. 4, DL-only frame structures are provided to support DL peak data rate. 15 kHz and 30 kHz subcarrier spacing options, each with 7(3, 4) symbols per TTI and basic time unit, are employed, respectively, in two sub-bands of a single carrier frequency bandwidth. Symbol details for 15 kHz are: S2 (66.67+5.2) us, S1 (66.67+4.17) us; Symbol details for 30 kHz are: S2 (33.33+2.6) us, S1 (33.33+2.08)us. TTI boundary and timing alignment details between the two sub-bands are: 1) The timing alignment is with the smaller subcarrier spacing 15 kHz TTI. Note that 1 TTI of 15 kHz is equivalent to 2 TTIs of 30 kHz by re-ordering the symbols. 2) There is a switching gap for DL/UL guard period (GP) and alignment. 3) There is UL timing alignment for acknowledgement/negative acknowledgement (ACK/NACK), channel quality indicator (CQI) feedback and/or sound reference signals (SRS).: [0119]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of MA to the system of LIU in order for a base station to transmit data to a UE in a downlink communication at a particular frequency for a particular duration of time. The frequency and time duration are examples of resources (MA, [0003]).   

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAE Y LEE/Primary Examiner, Art Unit 2466